             Case 20-10553-CSS   Doc 25   Filed 03/09/20    Page 1 of 4




                 IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF DELAWARE

                                                )
In re:                                          )   Chapter 11
                                                )
ART VAN FURNITURE, LLC                          )   Case No. 20-10553 (CSS)
                                                )
                    Debtor.                     )
                                                )   Re: D.I. 1
Tax I.D. No. XX-XXXXXXX                         )
                                                )
In re:                                          )   Chapter 11
                                                )
AVF HOLDING COMPANY, INC.,                      )   Case No. 20-10554 (CSS)
                                                )
                    Debtor.                     )
                                                )   Re: D.I. 1
Tax I.D. No. XX-XXXXXXX                         )
                                                )
In re:                                          )   Chapter 11
                                                )
AVCE, LLC,                                      )   Case No. 20-10555 (CSS)
                                                )
                    Debtor.                     )
                                                )   Re: D.I. 1
Tax I.D. No. XX-XXXXXXX                         )
                                                )
In re:                                          )   Chapter 11
                                                )
AVF HOLDINGS I, LLC,                            )   Case No. 20-10556 (CSS)
                                                )
                    Debtor.                     )
                                                )   Re: D.I. 1
Tax I.D. No. XX-XXXXXXX                         )
                                                )
In re:                                          )   Chapter 11
                                                )
AVF HOLDINGS II, LLC,                           )   Case No. 20-10557 (CSS)
                                                )
                    Debtor.                     )
                                                )   Re: D.I. 1
Tax I.D. No. XX-XXXXXXX                         )
            Case 20-10553-CSS   Doc 25   Filed 03/09/20    Page 2 of 4




                                               )
In re:                                         )   Chapter 11
                                               )
AVF PARENT, LLC,                               )   Case No. 20-10558 (CSS)
                                               )
                    Debtor.                    )
                                               )   Re: D.I. 1
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
LEVIN PARENT, LLC,                             )   Case No. 20-10559 (CSS)
                                               )
                    Debtor.                    )
                                               )   Re: D.I. 1
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
ART VAN FURNITURE OF CANADA, LLC,              )   Case No. 20-10560 (CSS)
                                               )
                    Debtor.                    )
                                               )   Re: D.I. 1
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
AV PURE SLEEP FRANCHISING, LLC,                )   Case No. 20-10561 (CSS)
                                               )
                    Debtor.                    )
                                               )   Re: D.I. 1
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
AVF FRANCHISING, LLC,                          )   Case No. 20-10562 (CSS)
                                               )
                    Debtor.                    )
                                               )   Re: D.I. 1
Tax I.D. No. XX-XXXXXXX                        )




                                     2
                Case 20-10553-CSS       Doc 25     Filed 03/09/20    Page 3 of 4




                                                         )
 In re:                                                  )   Chapter 11
                                                         )
 LF TRUCKING, INC.,                                      )   Case No. 20-10563 (CSS)
                                                         )
                        Debtor.                          )
                                                         )   Re: D.I. 1
 Tax I.D. No. XX-XXXXXXX                                 )
                                                         )
 In re:                                                  )   Chapter 11
                                                         )
 SAM LEVIN, INC.,                                        )   Case No. 20-10564 (CSS)
                                                         )
                        Debtor.                          )
                                                         )   Re: D.I. 1
 Tax I.D. No. XX-XXXXXXX                                 )
                                                         )
 In re:                                                  )   Chapter 11
                                                         )
 COMFORT MATTRESS, LLC,                                  )   Case No. 20-10565 (CSS)
                                                         )
                         Debtor.                         )
                                                         )   Re: D.I. 1
 Tax I.D. No. XX-XXXXXXX                                 )

    NOTICE OF FILING SECRETARIAL CERTIFICATE OF OMNIBUS CONSENT

          PLEASE TAKE NOTICE that a copy of the Secretarial Certificate of Omnibus Consent is

attached hereto as Exhibit 1.




                                               3
            Case 20-10553-CSS   Doc 25    Filed 03/09/20   Page 4 of 4




Dated: March 9, 2020       BENESCH, FRIEDLANDER, COPLAN
Wilmington, Delaware       & ARONOFF LLP

                           /s/ Gregory W. Werkheiser
                           Gregory W. Werkheiser (DE No. 3553)
                           Michael J. Barrie (DE No. 4684)
                           Jennifer Hoover (DE No. 5111)
                           Kevin Capuzzi (DE No. 5462)
                           John C. Gentile (DE No. 6159)
                           222 Delaware Avenue, Suite 801
                           Wilmington, DE 19801
                           Telephone: (302) 442-7010
                           Facsimile: (302) 442-7012
                           E-mail: gwerkheiser@beneschlaw.com
                                   mbarrie@beneschlaw.com
                                   jhoover@beneschlaw.com
                                   kcapuzzi@beneschlaw.com
                                   jgentile@beneschlaw.com

                           Proposed Counsel to the Debtors and Debtors in Possession




                                      4
